PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/392,382
Filing Date: 28 Dec 2016
Appellant(s): Cariou et al.



__________________
Brian R. Epstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/15/2021 appealing from the Office Action mailed 10/8/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 25, 28, 31, 35, 38, 43-45, 47-50, 52-55, 57-59, 61-62, 64-65  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0187439), in view of Cai et al. (US 2008/0232301),  in further view of Jia (US 2014/0055302), in further view of Gong et al. (US 8340601) in further view of Adachi et al. (US 2017/0006609).
Regarding claim 21, 25, 28, Park discloses a wireless communications device having a processor and a memory ([0021] and figure 15), the processor and memory (AP transmits a setup frame to the plurality of STAs before transmitting data or signals based on MU transmission, [0134] and figure 15) configured to:
encode (plurality of STAs receive a setup frame and decoding a setup frame and thus would have been obvious that the setup frame was encoded by the AP, [0139]) a multiple-input multiple-output (MIMO) frame that includes at least one group identifier (ID) (the setup frame include information on the MAC addresses or AIDs or Group IDs of the STAs receiving the MU-MIMO, [0135]), and 
(the setup frame includes reception beam pattern information about the plurality of STAs and the setup frame include information on the AIDS or GIDs of the STAs receiving and thus indicate reception beam pattern information corresponding to a specific STA and AP transmit a setup frame before transmitting data, [0134]-[0135]); and

Park however fails to specifically disclose a bitmap field to indicate at least a subset of the multiple STAs addressed by the at least one group ID. Park however discloses of a setup frame include information on the AIDs or Group IDs of the STAs receiving the MU-MIMO and reception beam pattern information corresponding to a specific STA ([0135]). In a similar field of endeavor, Cai discloses of information that is transmitted for the purpose of notification of a new packet transmission consisting of Group ID and Bitmap in which tells the UE(s) in the identified group will have data within the following data transmission and that a bitmap include a respective bit for each UE in the group having the identified Group ID, with the bit set to a first state to indicate that data is included for the UE (a bitmap field to indicate at least a subset of the multiple STAs addressed by the at least one group ID, [0032]-[0035]).   It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of associating a Group ID with a bitmap to indicate  which UE in the group will have data as disclosed by Cai into the method for multi-user transmission involving a setup frame 


Park, and Cai however fails to clearly disclose an indication of a receive antenna weight vector (RX AWV) or in other words the relationship between RX AWV and receive beam patterns. As discussed above, Park however discloses that the setup frame includes reception beam pattern information corresponding to a specific STA ([0134]-[0135]) and that after decoding the setup frame, the STAs may change the reception mode to a directional mode using a reception beam pattern corresponding to the ID information and the STA increase antenna gain for the data transmitted from the AP ([0139]) and that for the beam pattern, an antenna weight pattern (AWV) is used ([0119] and [0124]). In a similar field of endeavor, Jia further discloses of a beam pattern table that is updated to specify the identified beam pattern for subsequent beamformed communication and that a new AWV corresponding to the beam pattern is used (reception beam pattern correlating to an indication of a receive antenna weight vector (RX AWV), [0080] and [0066] and [0077]). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of associating reception beam pattern information to an indication of RX AWV as disclosed by Jia into the method for multi-user transmission involving a setup frame comprising reception beam pattern information in 

Park, Cai, and Jia however fails to disclose performing a beam pattern training with multiple stations (STAs) based on at least one group identifier. As discussed above, Park however discloses the setup frame includes reception beam pattern information about a plurality of STAs and indicating reception beam pattern information corresponding to a specific STA via a setup frame comprising Group IDs ([0135]). In a similar field of endeavor, Gong discloses a network controller (NC) perform training with multiple devices to organize the mobile devices in different groups in which training involves beam refinement using AWVs and of MDs to have at least one multi-element antenna to be able to receive directionally that is controllable by the NC (a beam pattern training with multiple stations (STAs) based on at least one group identifier, col3 line 64-10 and col5 line 64-col6 line 27 and col3 line 35-45 and abstract). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of performing beamforming training for a group of devices to derive AWV  as disclosed by Gong into the method for multi-user transmission involving a setup frame comprising reception beam pattern information and Group IDs as disclosed by Park, Cai, and Jia in order to improve the system and to efficiently determine which group of 

Park, Cai, Jia, and Gong fails to disclose wherein the bitmap field is adjacent to the indication in the MIMO field. As discussed above, Park however discloses the setup frame includes information on the AIDS or Group IDs of the STAs receiving the PPDU and thus indicate reception beam pattern information corresponding to a specific STA ([0135]) and Cai discloses of the concept of bitmaps in association with a Group ID ([0032]-[0035]). In a similar field of endeavor, Adachi discloses the Group ID subfield is followed by a AID bitmap subfield such that a terminal can determine whether it belongs to a group designated by the Group ID (the bitmap field is adjacent to the indication in the MIMO field, [0167] and figure 19). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of having the bitmap field be adjacent to the indication as disclosed by Adachi into the method for multi-user transmission involving a setup frame comprising reception beam pattern information and Group IDs as disclosed by Park, Cai, Jia, and Gong in order to improve the system and to provide a flexible means of transmitting parameters within a setup frame. 


.
[0021] and figure 15), the processor and memory (AP transmits a setup frame to the plurality of STAs before transmitting data or signals based on MU transmission, [0134] and figure 15) configured to:
wirelessly receive a multiple input multiple-output (MIMO) frame (plurality of STAs receive a setup frame and decoding a setup frame, [0139]);
decode the MIMO frame ([0139]) wherein the MIMO frame includes at least one group identifier (ID) (the setup frame include information on the MAC addresses or AIDs or Group IDs of the STAs receiving the MU-MIMO, [0135]), and 
an indication of reception beam pattern information (the setup frame includes reception beam pattern information about the plurality of STAs and the setup frame include information on the AIDS or GIDs of the STAs receiving and thus indicates reception beam pattern information corresponding to a specific STA, [0134]-[0135]); and
wirelessly receive a subsequent frame using the reception beam pattern information for directional reception (AP transmit a setup frame to the plurality of STAs before transmitting data based on MU transmission, [0134]).
Park however fails to specifically disclose a bitmap field to indicate at least a subset of the multiple STAs addressed by the at least one group ID and if the wireless communication device is indicated by the bitmap field. Park however discloses of a setup frame include information on the AIDs or Group IDs of the STAs receiving the In a similar field of endeavor, Cai discloses of information that is transmitted for the purpose of notification of a new packet transmission consisting of Group ID and Bitmap in which tells the UE(s) in the identified group will have data within the following data transmission and that a bitmap include a respective bit for each UE in the group having the identified Group ID, with the bit set to a first state to indicate that data is included for the UE (a bitmap field to indicate at least a subset of the multiple STAs addressed by the at least one group ID and if the wireless communication device is indicated by the bitmap field, [0032]-[0035]).   It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of associating a Group ID with a bitmap to indicate  which UE in the group will have data as disclosed by Cai into the method for multi-user transmission involving a setup frame comprising GID as disclosed by Park in order to improve the system and efficiently provide the proper parameters within the setup frame such that multiple STAs may determine that the setup frame is intended to be directed to the specific STA with association to a Group ID and bitmap in order to determine the reception beam patterns  


Park, and Cai however fails to clearly disclose an indication of a receive antenna weight vector (RX AWV) or in other words the relationship between RX AWV and receive beam patterns. As discussed above, Park however discloses that the setup frame includes reception beam pattern information corresponding to a specific STA In a similar field of endeavor, Jia further discloses of a beam pattern table that is updated to specify the identified beam pattern for subsequent beamformed communication and that a new AWV corresponding to the beam pattern is used (reception beam pattern correlating to an indication of a receive antenna weight vector (RX AWV), [0080] and [0066] and [0077]). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of associating reception beam pattern information to an indication of RX AWV as disclosed by Jia into the method for multi-user transmission involving a setup frame comprising reception beam pattern information in which data is transmitted after a setup frame as disclosed by Park, and Cai, in order to improve the system and efficiently determine the communication parameters such as beam pattern information and RX AWV for subsequent data communication and to have flexible nomenclature for such parameters. 

Park, Cai, and Jia however fails to disclose performing a beam pattern training with multiple stations (STAs), based on at least one group identifier, to derive an antenna weight vector (AWV). As discussed above, Park however discloses the setup frame includes reception beam pattern information about a plurality of STAs and indicating reception beam pattern information corresponding to a specific STA via a In a similar field of endeavor, Gong discloses a network controller (NC) perform training with multiple devices to organize the mobile devices in different groups in which training involves beam refinement using AWVs and of MDs to have at least one multi-element antenna to be able to receive directionally that is controllable by the NC (a beam pattern training with multiple stations (STAs) based on at least one group identifier,  to derive an antenna weight vector (AWV), col3 line 64-10 and col5 line 64-col6 line 27 and col3 line 35-45 and abstract). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of performing beamforming training for a group of devices to derive AWV  as disclosed by Gong into the method for multi-user transmission involving a setup frame comprising reception beam pattern information and Group IDs as disclosed by Park, Cai, and Jia in order to improve the system and to efficiently determine which group of mobile devices are associated with beam patterns information and AWV in order to determine the parameters for a setup frame.
Park, Cai, Jia, and Gong fails to disclose wherein the bitmap field is adjacent to the indication in the MIMO field. As discussed above, Park however discloses the setup frame includes information on the AIDS or Group IDs of the STAs receiving the PPDU and thus indicate reception beam pattern information corresponding to a specific STA ([0135]) and Cai discloses of the concept of bitmaps in association with a Group ID ([0032]-[0035]). In a similar field of endeavor, Adachi discloses the Group ID subfield is followed by a AID bitmap subfield such that a terminal can determine whether it belongs to a group designated by the Group ID (the bitmap field is adjacent to the indication in the MIMO field, [0167] and figure 19). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of having the bitmap field be adjacent to the indication as disclosed by Adachi into the method for multi-user transmission involving a setup frame comprising reception beam pattern information and Group IDs as disclosed by Park, Cai, Jia, and Gong in order to improve the system and to provide a flexible means of transmitting parameters within a setup frame. 

Regarding claim 43, 48, 53, Park discloses wherein the wireless communications device is configured to transmit the MIMO frame to the multiple STAs (AP transmit a setup frame to the plurality of STAs before transmitting data based on MU transmission, [0134]).
Regarding claim 44, 49, 54, 58, 61, 64, Park discloses wherein the wireless communications device operates in accordance with IEEE 802.11ay (in the 60 Hz band and IEEE 802.11ay, [0006] and [0078]).
Regarding claim 45, 50, 55,59, 62, 65,  Park discloses wherein the MIMO frame is a MIMO setup frame sent before sending a MIMO protocol data unit (PPDU) for the subsequent reception (AP transmit a setup frame to the plurality of STAs before transmitting data based on MU transmission and receiving the PPDU, [0134]-[0135]).
In a similar field of endeavor, Gong discloses a network controller (NC) perform training with multiple devices to organize the mobile devices in different groups in which training involves beam refinement using AWVs and of MDs to have at least one multi-element antenna to be able to receive directionally that is controllable by the NC (performing a beam pattern training to derive an antenna weight vector (AWV), col3 line 64-10 and col5 line 64-col6 line 27 and col3 line 35-45 and abstract). It would have thus been obvious to a person skilled in the art before the effective filing date of the claimed invention to incorporate the concept of performing beamforming training for a group of devices to derive AWV  as disclosed by Gong into the method for multi-user transmission involving a setup frame comprising reception beam pattern information and Group IDs as disclosed by Park, Cai, and Jia in order to improve the system and to efficiently determine which group of mobile devices are associated with beam patterns information and AWV in order to determine the parameters for a setup frame.



(2) Response to Argument

1.	Regarding Arguments on page 9-11 (The Examiner Plainly Erred in Rejecting Independent Claims 21, 25, and 28 as Unpatentable Over Park, Cai, Jia, Gong, and Adachi), Applicant submits that Adachi does not disclose or suggest the MU-MC Group ID is an indication of a receive antenna weight vector (Rx AWV). Examiner however does not rely upon Adachi to disclose or suggest that the MU-MC Group ID is an indication of a receive antenna weight vector (Rx AWV). Examiner relies upon Adachi to disclose of a AID bitmap being adjacent to a Group ID ([0167] and figure 19) and relies upon Park to disclose a Group ID used for an indication of a reception beam pattern information for directional reception as Park discloses “the setup frame include information on the AIDS or GIDs of the STAs receiving and thus indicate reception beam pattern information corresponding to a specific STA and AP transmit a setup frame before transmitting data ([0134]-[0135])” in which Examiner relies upon Jia to associate reception beam pattern information to a receive antenna weight vector (RX AWV)([0080] and [0066] and [0077] and [0003] and [0037] and [0039]). 

2.	Regarding Arguments on page 11-12, Applicant submits that Park does not teach a correlation of its Group ID to a receive antenna weight vector and rather Park correlates a Group ID to reception beam pattern information. As discussed in the Final Office Action, Examiner relies upon Jia to illustrate the association of reception beam realized by an AWV and that antenna pattern selection is usually a tradeoff between antenna gain and beam width”([0039] and [0003]). Thus Jia clearly discloses the correlation of reception beam pattern information with a receive antenna weight vector. It should further be noted that Park discloses “for the beam pattern formed by each RF module, an antenna weight pattern (AWV) corresponding to the sector used in the SLS step may be reused” ([0119] and [0124]) and discloses “after decoding the setup frame, the plurality of STAs may change the reception mode to a directional reception mode using a reception beam pattern corresponding to the ID information thereof…Accordingly, the plurality of STAs increase the antenna gain for the data ([0139]).

3.	Regarding Arguments on page 12-14, Applicant submits that Jia does not suggest modifying either the MU-MC Group ID subfield or the AID Bitmap field in the Adachi information element and that Jia is silent about the location of such a vector within the frame or stated differently, transmitting a vector in a MIMO frame. As discussed in the Final Office Action (10/8/2020), Advisory Action (12/30/2020), and the interview of 10/08/2020 and 4/10/2010, the independent claims does not clearly state of a receive antenna weight vector (Rx AWV) being included in a MIMO frame that is an indication of a receive antenna weight vector (Rx AWV)” in which Examiner correlates to a Group ID used for an indication and thus relies upon Park in which discloses “the setup frame include information on the AIDS or GIDs of the STAs receiving and thus indicate reception beam pattern information corresponding to a specific STA ([0134]-[0135])” and relies upon Jia for the correlation between reception beam pattern information and Rx AWV. Stated differently, Examiner correlates the Group ID in which indicates reception beam pattern information/Rx AWV (as disclosed by Park and Jia) to “an indication of a receive antenna weight vector”.  It should further be noted that Applicant submits on page 8 (Background) that Figure 3 and [0029] of Applicant’s disclosure discloses the present subject matter. Paragraph [0029]-[0030] and figure 3 of Applicant’s specification discloses “a GroupID referred to as AWV-group ID can be used to identify a group of one or more STAs that can be the destination STAs of the MU-MIMO setup frame. This AWV group ID can allow the receivers to identify directly: (1) that they are the intended recipient of the MU-MIMO set frame; and/or what AWV to use for a subsequent downlink reception” further illustrating that the Group ID is used as an indication of a receive antenna weight vector. Thus Examiner believes the combination of Park, Cai, Jia, Gong, and Adachi to disclose the subject matter of claim 21, as the independent claims does not claim an “indication of a receive antenna weight vector” to be separate and different from the group identifier in the MIMO frame. 

4.	Regarding Arguments on page 14-15 (The Examiner Supplied No Evidence to Support His Motivation to Combine the References as Proposed), Applicant submits beam pattern formed by each RF module, an antenna weight pattern (AWV) corresponding to the sector used in the SLS step may be reused” ([0119] and [0124]) and discloses “after decoding the setup frame, the plurality of STAs may change the reception mode to a directional reception mode using a reception beam pattern corresponding to the ID information thereof…Accordingly, the plurality of STAs increase the antenna gain for the data ([0139]) and Jia discloses updating a beam pattern table with information such as antenna weight vector (AWV) corresponding to the beam pattern ([0080]) and switching between different AWVs while receiving from another station to identify the beam pattern ([0066] and [0077]) and that “each antenna pattern corresponds to a beam which is in turn realized by an AWV and that antenna pattern selection is usually a tradeoff between antenna gain and beam width”([0039] and [0003]).

5.	Regarding Arguments on page 15 (The Examiner Supplied No Evidence to Support His Motivation to Combine the References as Proposed), Applicant submits that in modifying Park, Cai, Jia, and Gong, in view of Adachi, the Examiner provided no evidence that such a modification would have improved the system and that Adachi provides a more rigid means for transmitting parameters. As discussed in the Final Office Action, Park discloses the setup frame includes information on the MAC addresses or AIDS or Group IDs of the STAs receiving the PPDU and thus indicate reception beam pattern information corresponding to a specific STA ([0135]) and Cai discloses of the concept of bitmaps in association with a Group ID ([0032]-[0035]). Examiner then relies upon Adachi to disclose the concept of having an AID bitmap being adjacent to the Group ID (in which Examiner correlates to an indication of reception beam pattern information/ a receive antenna weight vector as discussed above) in which it would have been obvious to incorporate having a AID bitmap adjacent to a Group ID as disclosed by Adachi into the method involving a setup frame comprising  MAC addresses or AIDS or Group IDs of the STAs as disclosed by Park, Cai, Jia, and Gong in order to improve the system and to provide a flexible means of transmitting parameters within a setup frame such as having an AID bitmap being adjacent to a Group ID. In other words, improving the system such that the setup frame may be flexible in comprising MAC addresses or AIDS or Group IDs of the STAs (as disclosed by Park) or comprise an AID bitmap adjacent to the Group ID of the STAs (as 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGUYEN H NGO/Examiner, Art Unit 2473                                                                                                                                                                                                        
Conferees:
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.